Citation Nr: 0501546	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative gastrectomy and vagotomy for duodenal ulcer, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1959 to November 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 RO rating decision.  

In December 2003, the Board remanded the veteran's claim for 
further evidentiary development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected postoperative gastrectomy and 
vagotomy for duodenal ulcer is shown to be manifested by a 
disability picture that more nearly approximates one of 
moderate severity with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals and some weight loss, heartburn, nausea, chronic iron 
deficiency and a gastric bezoar; neither severe symptoms 
consistent with hypoglycemia nor weight loss with 
malnutrition is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent, but not higher for the service-connected 
postoperative gastrectomy and vagotomy for duodenal ulcer 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code (DC) 7308 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to evaluate the severity of the service-connected 
disability.  To the extent that the action taken hereinbelow 
is favorable to the veteran, any deficiency in notice in this 
case must be considered harmless.  


Increased rating for postoperative gastrectomy and vagotomy 
for duodenal ulcer, currently evaluated as 20 percent 
disabling

The veteran seeks an increased rating for his service- 
connected postoperative gastrectomy and vagotomy for duodenal 
ulcer.  Essentially, he contends that his disability is more 
severe than contemplated by the 20 percent rating currently 
assigned under 38 C.F.R. § 4.114, DC 7308 (2004).  

Under Diagnostic Code 7308, a 20 percent evaluation is 
warranted for mild postgastrectomy syndrome with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  

A 40 percent evaluation is warranted for moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  

A 60 percent evaluation is assigned for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia. See 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2003).  

Of record is a March 2002 VA treatment report diagnosing the 
veteran with peptic ulcer disease, and noting complaints of 
reflux and weight loss.  The March and May 2003 VA treatment 
reports note findings of anemia and diverticulitis.  

A VA examination in December 2001 noted that the veteran had 
complaints of occasional dry heaves and nausea.  He denied 
having any hypoglycemic reactions.  The diagnosis included 
that of partial gastrectomy for a history of ulcer disease at 
age 17 with complications of iron deficiency anemia and 
gastric bezoar.  

Additionally, a January 2004 VA treatment record assessed the 
veteran with weight loss and indicated treatment for 
constipation.  The examiner noted that the weight loss was 
probably due to poor intake due to gastrointestinal upset 
from Oxycontin use.  A May 2004 VA treatment record indicated 
constipation.  

Finally, a recent June 2004 VA examination noted a history of 
occasional symptoms of loose bowel movements followed by 
constipation and heartburn.  The medical history indicated a 
denial of hematochezia or melena, nausea, sweating or 
hypoglycemia symptoms.  

Upon examination, the veteran was noted as being well 
nourished and in no apparent distress.  However, the examiner 
indicated some mild diffuse direct tenderness with no rebound 
on examination of the abdomen, noting surgical changes as 
well as diverticulitis.  

The veteran was diagnosed with status post subtotal 
gastrectomy for peptic ulcer disease.  His current symptoms 
included mild gastrectomy dumping syndrome, as well as 
chronic iron deficiency secondary to the gastrectomy.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

Based on the above, the Board finds that the service-
connected disability is manifested by chronic iron 
deficiency, a gastric bezoar, mild dumping syndrome, 
constipation, intermittent periods of weight loss and is 
shown to be moderately disabling overall, and that the 
evidence as a whole indicates sufficient symptomatology to 
warrant a 40 percent evaluation for service- connected 
postoperative gastrectomy and vagotomy for duodenal ulcer 
under 38 C.F.R. § 4.114, DC 7308.  A 40 percent disability 
rating is accordingly assigned.  

The Board considered the possible assignment of a higher 
disability rating, however, a rating in excess of 40 percent 
is not warranted under DC 7308.  There is no evidence of 
hypoglycemia or weight loss with malnutrition, as is required 
by a 60 percent evaluation.  

In light of the foregoing, the Board concludes that the 
veteran's disability picture more nearly approximates the 
criteria for the assignment of a 40 percent disability rating 
under DC 7308.  To that extent, the appeal is allowed.  




ORDER

An increased rating of 40 percent for the service-connected 
postoperative gastrectomy and vagotomy for duodenal ulcer is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


